UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

M. A. BRYANT; VIVIAN BRYANT,
Plaintiffs-Appellants,

v.
                                                                      No. 96-1161
UNITED STATES OF AMERICA; FARMERS
HOME ADMINISTRATION,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James C. Turk, District Judge.
(CA-91-145-A, BK-91-215-A)

Submitted: August 5, 1997

Decided: October 14, 1997

Before HALL and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert T. Copeland, COPELAND, MOLINARY & BIEGER, Abing-
don, Virginia, for Appellants. Robert P. Crouch, Jr., United States
Attorney, Julie C. Dudley, Assistant United States Attorney, Roa-
noke, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants, M. A. and Vivian Bryant, appeal from the district
court's order granting summary judgment for the United States in the
Bryants' civil action alleging that the Farmers Home Administration
(FmHA) discriminated against them on the basis of their status as
bankruptcy debtors when the FmHA denied their application for a
loan and denied their request for a release of their debt as to a tract
of land. We affirm.

This action originated in the bankruptcy court with the Bryants'
complaint which claimed that the United States by its agency, the
Farmers Home Association, violated the Bankruptcy Code's anti-
discrimination provision of 11 U.S.C.A. § 525(a) (West Supp. 1997).
The Bryants alleged that Robert Munsey and Harry Fleming, employ-
ees of the FmHA, improperly initiated an investigation into the dispo-
sition of property not included in the FmHA security interest, denied
their application for a rural housing loan, and failed to properly stake
out and have appraised a parcel of land the Bryants sought to use to
obtain a Veteran's Administration loan. The district court withdrew
the reference of this case from the bankruptcy court, and after a hear-
ing on the United States' motion, the district court granted summary
judgment in favor of the United States against the Bryants' claims.

Section 525(a) of the Bankruptcy Code provides:

          a governmental unit may not deny, revoke, suspend, or
          refuse to renew a license, permit, charter, franchise, or other
          similar grant to, condition such a grant to, discriminate with
          respect to such a grant against . . . a person that is or has
          been a debtor under this title . . . solely because such bank-
          rupt or debtor is or has been a debtor under this title.

                    2
11 U.S.C.A. § 525(a). This section does not prohibit governmental
units from making credit decisions on the basis of a prior discharge
in bankruptcy. See In re Goldrich, 771 F.2d 28, 30 (2d Cir. 1985)
("[S]ection 525 does not promise protection against consideration of
the prior bankruptcy in post-discharge credit arrangements."); United
States v. Cleasby, 139 B.R. 897, 899-900 (W.D. Wis. 1992)
("Applications for credit are distinct from applications for a `license,
permit, charter, franchise, or other similar grant.'"). Rather, in deter-
mining whether to provide credit, consideration of the bankruptcy dis-
charge "does not violate § 525(a) to the extent that the decision is part
of an overall evaluation of purely economic criteria, such as future
financial responsibility." Cleasby, 139 B.R. at 900 (citing 3 Collier on
Bankruptcy at ¶ 525.02 (Lawrence P. King ed., 15th ed. 1991)).

All the evidence in the record supports the FmHA's contention that
the loan was denied, not because of the Bryants' bankruptcy, but
because of their lack of ability to repay the loan and their past credit
history based on a credit report. On appeal, the Bryants argue that
summary judgment was improper because the loan committee consid-
ered amounts that the Bryants owed under the bankruptcy plan and in
deciding whether to issue the loan FmHA employees used a credit
report, which included items covered by the bankruptcy filing. How-
ever, because the determination of whether to extend credit is not an
application for a "license, permit, charter, franchise, or other similar
grant," the FmHA's consideration of the Bryants' ability to repay and
their past credit history does not implicate 11 U.S.C.A. § 525(a). See
Cleasby, 139 B.R. at 900.

As to the Bryants' claim of discrimination with respect to their
request for the partial release of the lien on a parcel of the land, the
United States presented evidence that the amount the Bryants offered
for the property was well below the appraised value and that the Bry-
ants took no further action upon being so informed. The Bryants
failed to present any evidence to refute the United States' evidence.
See Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986) (party opposing motion must come forward with some
minimal facts to show that summary judgment not warranted.).

Because the Bryants failed to present any evidence in support of
their claims of discrimination on the basis of their bankruptcy status

                    3
with respect to the rural housing loan or the Veterans Administration
loan, we affirm the district court's order granting summary judgment
for the United States. Having previously granted the parties' joint
motion for a decision on the briefs, we dispense with oral argument.

AFFIRMED

                    4